DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 4/27/2022. Claims 1, 7-9 & 14-20 are pending in this application. Claims 2-6 & 10-13 are canceled. Claims 16-20 are withdrawn. 
	Claims 1, 7-9, 14 & 15 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (US 2014/0327018).
	Re claim 1, Tatsumi teaches, Fig. 1, abstract, claim 24, table 1 & [0026-0027], a power semiconductor chip comprising:
-a semiconductor component body (die 2);
-a multilayer metallization (die electrode 3) arranged on said semiconductor component body (2), said multilayer metallization (die electrode & electrode coating layer) including (e.g. based on more electrode coating layers)
a first metal layer containing aluminum (Al electrode) arranged on said semiconductor component body (2);
a second metal layer containing chromium (Cr) arranged on said first metal layer;
an interlayer consisting of nickel (Ni) arranged on said second metal layer; and
a third metal layer containing silver (Ag) arranged on said interlayer; and
a nickel layer (Ni) arranged over said semiconductor component body and said first metal layer, and on said third metal layer, said nickel layer having a thickness of at least 5 um (e.g. 50 A or more);
a palladium layer (Pd) arranged on said nickel layer; and
a gold layer (Au) arranged on said palladium layer.

    PNG
    media_image1.png
    292
    520
    media_image1.png
    Greyscale

Tatsumi does not explicitly teach an arrangement of said layers (metal layers & interlayer) of the multilayer metallization & said nickel layer has a thickness of at least 5 um; said interlayer has a thickness of form about 200 nm to about 3000 nm, said second metal layer has a thickness of from about 10 to about 100 nm, and said third metal layer has a thickness of from about 100 nm to about 2000 nm. 
Tatsumi does teach “the die electrode has thereon one or more layers (hereinafter referred to as electrode coating layer(s)), each of the layer(s) being 50 .ANG. or more in thickness comprising any one metal or an alloy made of two or more metals selected from the group consisting of Ni, Cr, Cu, Pd, V, Ti, Pt, Zn, Ag, Au, W and Al (hereinafter referred to as coating layer metal), wherein the die electrode and the electrode coating layer or the electrode coating layers adjacent to each other are different in their metal composition “ (claim 24); and “ For example, when forming Cr coating layer, Ni coating layer on the Al electrode and Ag coating layer on the outermost layer in order (represented by "Al/Cr/Ni/Ag"), the Cr coating layer can improve the adhesion to Al electrode surface, the Ni coating layer is capable of inhibiting formation of a chemical compound between Al and Ag by preventing diffusion, and the Ag coating layer of the outermost layer has function of preventing oxidation of the Ni coating layer surface” [0027] & “each of the layer(s) being 50 A or more in thickness” (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Tatsumi, based on characteristic of each metal and without undue experimentation, to obtain an arrangement of metal layers & interlayer of the multilayer metallization & thickness of nickel layer as claimed, because it aids in achieving power semiconductor device which is capable of being operate regardless of thermal stress generation, reducing of heat generation, and securing the reliability of bonding portion, because thickness of a layer is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP Chapter 2100-Section 2144.05-Optimization of Ranges). 

           Allowable Subject Matter
3.	Claims 14-15 are allowed over the cited arts. The allowable subject matter includes “a nickel layer arranged over said semiconductor component body…copper wire, said copper wire being bonded to…with said nickel of said nickel layer. 
	Response to Arguments
4.	Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
	Applicant submits “Tatsumi discloses literally an infinite number of permutation of recited metals and their alloys, in an infinite number of potential layers and combination…is not obvious in light of Tatsumi”. 
	The examiner respectfully disagrees. 
	As shown in Fig. 1, abstract & claim 24, Tatsumi teaches die electrode with electrode coating layers (3) on semiconductor die (2). In [0026], Tatsumi cites “ the electrode coating layer consisting of Ag or Au is not directly applied to the Al electrode but one or more electrode coating layers, each of which consists of any one metal selected from the coating layer metal except Ag, that is, Ni, Cr, Cu, Pd, V, Ti, Pt, Zn, Au, W and Al, or an alloy consisting of two or more metals selected from the coating layer metal, is formed as an intermediate layer located between the Al electrode and the electrode coating layer consisting of Ag or Au, wherein the die electrode and the electrode coating layer or the electrode coating layers adjacent to each other are different in their metal composition”. In claim 24, Tatsumi claims “ the die electrode has thereon one or more layers (hereinafter referred to as electrode coating layer(s)), each of the layer(s) being 50 A or more in thickness comprising any one metal or an alloy made of two or more metals selected from the group consisting of Ni, Cr, Cu, Pd, V, Ti, Pt, Zn, Ag, Au, W and Al (hereinafter referred to as coating layer metal)”. In [0027], Tatsumi cites characteristics of metals such as Cr, Al, Ni & Ag and provides some combinations as examples provide between Al electrode and outermost surface metal to improve reliability of bonding. The outermost surface layer can be either Au or Ag.   
	Based on the above teaching and characteristics of each metal when placing together, one of ordinary skill in the art would easily recognize the combination of metal layers are not infinite, and would utilize/modify the above teaching, and without undue experimentation, to arrive the claimed arrangement of metal layers and interlayer to enhancing adhesion and bonding. 
	As result, given a broadest reasonable interpretation, Tatsumi teaches the claimed invention. 
	Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/4/22